         Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 1 of 28




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 SIMPLISAFE, INC.,

                 Plaintiff,
                                                          Civil Action No.: 1:20-cv-12288
   v.
                                                               Jury Trial Demanded
 SKYBELL TECHNOLOGIES, INC.,
 SB IP HOLDINGS, LLC, AND
 EYETALK365, LLC

                 Defendants.

    DEFENDANTS’ ANSWER TO AMENDED COMPLAINT FOR DECLARATORY
                  JUDGEMENT AND COUNTERCLAIMS

        SkyBell Technologies, Inc. (“SkyBell”), SB IP Holdings, LLC (“SB IP”), and

Eyetalk365, LLC (“Eyetalk,” and collectively, “Defendants”) respond to Plaintiff’s Amended

Complaint for Declaratory Judgment (“Complaint”) as follows:

                                  NATURE OF THE ACTION

        1.     Responding to the allegations in paragraph 1 of the Complaint, Defendants admit

only that this action purports to arise out of the patent laws of the United States and Declaratory

Judgment Act. Defendants deny that Plaintiff is entitled to any relief.

                                            PARTIES

        2.     Defendants are without sufficient information to admit or deny the allegations in

paragraph 2 of the Complaint and therefore deny such allegations.

        3.     Defendants admit the allegations in paragraph 3 of the Complaint.

        4.     Defendants admit the allegations in paragraph 4 of the Complaint.

        5.     Defendants admit the allegations in paragraph 5 of the Complaint.
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 2 of 28




                                   JURISDICTION AND VENUE

         6.       Defendants admit that this action purports to arise under the Declaratory

Judgment Act and under the patent laws of the United States.

         7.       Defendants admit that this Court has subject matter jurisdiction over this action.

         8.       Defendants are without sufficient information to admit or deny the allegations in

paragraph 8 of the Complaint and therefore deny such allegations.

         9.       Admitted.

         10.      Admitted.

         11.      Admitted.

         12.      Admitted.

         13.      Denied.

         14.      Responding to the allegations in paragraph 14 of the Complaint, Defendants deny

that they are subject to specific personal jurisdiction based on sending a letter to SimpliSafe.

         15.      Responding to the allegations in paragraph 15 of the Complaint, Defendants admit

only that they knew the letter would be transmitted to appropriate individuals at SimpliSafe, but

deny that they knew such letter would be transmitted to Massachusetts.

         16.      Responding to the allegations in paragraph 16 of the Complaint, Defendants admit

that they filed a petition in the International Trade Commission shortly after sending the 2020

letter to SimpliSafe, but deny the remaining allegations in paragraph 16.

         17.      Responding to the allegations in paragraph 17 of the Complaint, Defendants admit

they filed a petition against SimpliSafe and that this Complaint purports to arise out of the filing

of such petition with the ITC. Defendants deny the remaining allegations in paragraph 17.




61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 3 of 28




         18.      Responding to the allegations in paragraph 18 of the Complaint, Defendants admit

that they have made efforts to enforce their patent rights against SimpliSafe, but deny the

remaining allegations in paragraph 18 of the Complaint.

         19.      Responding to the allegations in paragraph 19 of the Complaint, Defendants admit

Eyetalk365 sent SimpliSafe a letter in 2018 and engaged in discussions with counsel regarding a

potential license. Defendants deny the remaining allegations in paragraph 19.

         20.      Responding to the allegations in paragraph 20 of the Complaint, Defendants admit

that SkyBell is licensed to the Asserted Patents and offers its products to customers throughout

the United States. Defendants, however, are without sufficient information to admit or deny the

remaining allegations in paragraph 20 and therefore deny them.

         21.      Responding to the allegations in paragraph 21, Defendants admit only that the

quoted portion purports to quote allegations including in Defendants’ petition filed with the ITC

and that SB IP is a wholly owned subsidiary of SkyBell. Defendants deny that SB IP’s sole

business is to license the Asserted Patents through threats of and actual litigation.

         22.      Defendants deny the allegations in paragraph 22 of the Complaint.

         23.      Defendants deny the allegations in paragraph 23 of the Complaint.

                          COUNT ONE
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’660 PATENT

         24.      Defendants incorporate by reference their responses to paragraphs 1-23.

         25.      Defendants admit the allegations in paragraph 25 of the Complaint.

         26.      Defendants admit the allegations in paragraph 26 of the Complaint.

         27.      Defendants admit the allegations in paragraph 27 of the Complaint.

         28.      Defendants deny the allegations in paragraph 28 of the Complaint.

         29.      Defendants deny the allegations in paragraph 29 of the Complaint.



61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 4 of 28




         30.      Defendants deny the allegations in paragraph 30 of the Complaint.

         31.      Responding to the allegations in paragraph 31 of the Complaint, Defendants admit

only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’660 Patent. Defendants deny the remaining allegations in paragraph 31.

         32.      Paragraph 32 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                             COUNT TWO
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’660 PATENT

         33.      Defendants incorporate by reference their responses to paragraphs 1-32.

         34.      Defendants deny the allegations in paragraph 34 of the Complaint.

         35.      Defendants deny the allegations in paragraph 35 of the Complaint.

         36.      Defendants deny the allegations in paragraph 36 of the Complaint.

         37.      Defendants deny the allegations in paragraph 37 of the Complaint.

         38.      Defendants deny the allegations in paragraph 38 of the Complaint.

         39.      Defendants deny the allegations in paragraph 39 of the Complaint.

         40.      Defendants deny the allegations in paragraph 40 of the Complaint.

                         COUNT THREE
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’796 PATENT

         41.      Defendants incorporate by reference their responses to paragraphs 1-40.

         42.      Defendants admit the allegations in paragraph 42 of the Complaint.

         43.      Defendants admit the allegations in paragraph 43 of the Complaint.

         44.      Defendants admit the allegations in paragraph 44 of the Complaint.

         45.      Defendants deny the allegations in paragraph 45 of the Complaint.

         46.      Defendants deny the allegations in paragraph 46 of the Complaint.

         47.      Defendants deny the allegations in paragraph 47 of the Complaint.


61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 5 of 28




         48.      Responding to the allegations in paragraph 48 of the Complaint, Defendants admit

only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’796 Patent. Defendants deny the remaining allegations in paragraph 48.

         49.      Paragraph 49 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                            COUNT FOUR
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’796 PATENT

         50.      Defendants incorporate by reference their responses to paragraphs 1-49.

         51.      Defendants deny the allegations in paragraph 51 of the Complaint.

         52.      Defendants deny the allegations in paragraph 52 of the Complaint.

         53.      Defendants deny the allegations in paragraph 53 of the Complaint.

         54.      Defendants deny the allegations in paragraph 54 of the Complaint.

         55.      Defendants deny the allegations in paragraph 55 of the Complaint.

         56.      Defendants deny the allegations in paragraph 56 of the Complaint.

         57.      Defendants deny the allegations in paragraph 57 of the Complaint.

         58.      Defendants deny the allegations in paragraph 58 of the Complaint.

                          COUNT FIVE
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’797 PATENT

         59.      Defendants incorporate by reference their responses to paragraphs 1-58.

         60.      Defendants admit the allegations in paragraph 60 of the Complaint.

         61.      Defendants admit the allegations in paragraph 61 of the Complaint.

         62.      Defendants admit the allegations in paragraph 62 of the Complaint.

         63.      Defendants deny the allegations in paragraph 63 of the Complaint.

         64.      Defendants deny the allegations in paragraph 64 of the Complaint.

         65.      Defendants deny the allegations in paragraph 65 of the Complaint.


61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 6 of 28




         66.      Responding to the allegations in paragraph 66 of the Complaint, Defendants admit

only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’797 Patent. Defendants deny the remaining allegations in paragraph 66.

         67.      Paragraph 67 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                             COUNT SIX
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’797 PATENT

         68.      Defendants incorporate by reference their responses to paragraphs 1-67.

         69.      Defendants deny the allegations in paragraph 69 of the Complaint.

         70.      Defendants deny the allegations in paragraph 70 of the Complaint.

         71.      Defendants deny the allegations in paragraph 71 of the Complaint.

         72.      Defendants deny the allegations in paragraph 72 of the Complaint.

         73.      Defendants deny the allegations in paragraph 73 of the Complaint.

         74.      Defendants deny the allegations in paragraph 74 of the Complaint.

         75.      Defendants deny the allegations in paragraph 75 of the Complaint.

                         COUNT SEVEN
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’478 PATENT

         76.      Defendants incorporate by reference their responses to paragraphs 1-75.

         77.      Defendants admit the allegations in paragraph 77 of the Complaint.

         78.      Defendants admit the allegations in paragraph 78 of the Complaint.

         79.      Defendants admit the allegations in paragraph 79 of the Complaint.

         80.      Defendants deny the allegations in paragraph 80 of the Complaint.

         81.      Defendants deny the allegations in paragraph 81 of the Complaint.

         82.      Defendants deny the allegations in paragraph 82 of the Complaint.




61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 7 of 28




         83.      Responding to the allegations in paragraph 83 of the Complaint, Defendants admit

only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’478 Patent. Defendants deny the remaining allegations in paragraph 83.

         84.      Paragraph 84 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                            COUNT EIGHT
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’478 PATENT

         85.      Defendants incorporate by reference their responses to paragraphs 1-84.

         86.      Defendants deny the allegations in paragraph 86 of the Complaint.

         87.      Defendants deny the allegations in paragraph 87 of the Complaint.

         88.      Defendants deny the allegations in paragraph 88 of the Complaint.

         89.      Defendants deny the allegations in paragraph 89 of the Complaint.

         90.      Defendants deny the allegations in paragraph 90 of the Complaint.

         91.      Defendants deny the allegations in paragraph 91 of the Complaint.

         92.      Defendants deny the allegations in paragraph 92 of the Complaint.

                         COUNT NINE
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’638 PATENT

         93.      Defendants incorporate by reference their responses to paragraphs 1-92.

         94.      Defendants admit the allegations in paragraph 94 of the Complaint.

         95.      Defendants admit the allegations in paragraph 95 of the Complaint.

         96.      Defendants admit the allegations in paragraph 96 of the Complaint.

         97.      Defendants deny the allegations in paragraph 97 of the Complaint.

         98.      Defendants deny the allegations in paragraph 98 of the Complaint.

         99.      Defendants deny the allegations in paragraph 99 of the Complaint.




61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 8 of 28




         100.     Responding to the allegations in paragraph 100 of the Complaint, Defendants

admit only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’638 Patent. Defendants deny the remaining allegations in paragraph 100.

         101.     Paragraph 101 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                             COUNT TEN
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’638 PATENT

         102.     Defendants incorporate by reference their responses to paragraphs 1-101.

         103.     Defendants deny the allegations in paragraph 103 of the Complaint.

         104.     Defendants deny the allegations in paragraph 104 of the Complaint.

         105.     Defendants deny the allegations in paragraph 105 of the Complaint.

         106.     Defendants deny the allegations in paragraph 106 of the Complaint.

         107.     Defendants deny the allegations in paragraph 107 of the Complaint.

         108.     Defendants deny the allegations in paragraph 108 of the Complaint.

         109.     Defendants deny the allegations in paragraph 109 of the Complaint.

         110.     Defendants deny the allegations in paragraph 110 of the Complaint.

                        COUNT ELEVEN
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’906 PATENT

         111.     Defendants incorporate by reference their responses to paragraphs 1-110.

         112.     Defendants admit the allegations in paragraph 112 of the Complaint.

         113.     Defendants admit the allegations in paragraph 113 of the Complaint.

         114.     Defendants admit the allegations in paragraph 114 of the Complaint.

         115.     Defendants deny the allegations in paragraph 115 of the Complaint.

         116.     Defendants deny the allegations in paragraph 116 of the Complaint.

         117.     Defendants deny the allegations in paragraph 117 of the Complaint.


61538/0001-40782267v1
           Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 9 of 28




         118.     Responding to the allegations in paragraph 118 of the Complaint, Defendants

admit only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’906 Patent. Defendants deny the remaining allegations in paragraph 118.

         119.     Paragraph 119 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                           COUNT TWELVE
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’906 PATENT

         120.     Defendants incorporate by reference their responses to paragraphs 1-119.

         121.     Defendants deny the allegations in paragraph 121 of the Complaint.

         122.     Defendants deny the allegations in paragraph 122 of the Complaint.

         123.     Defendants deny the allegations in paragraph 123 of the Complaint.

         124.     Defendants deny the allegations in paragraph 124 of the Complaint.

         125.     Defendants deny the allegations in paragraph 125 of the Complaint.

         126.     Defendants deny the allegations in paragraph 126 of the Complaint.

         127.     Defendants deny the allegations in paragraph 127 of the Complaint.

                       COUNT THIRTEEN
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’120 PATENT

         128.     Defendants incorporate by reference their responses to paragraphs 1-128.

         129.     Defendants admit the allegations in paragraph 129 of the Complaint.

         130.     Defendants admit the allegations in paragraph 130 of the Complaint.

         131.     Defendants admit the allegations in paragraph 131 of the Complaint.

         132.     Defendants deny the allegations in paragraph 132 of the Complaint.

         133.     Defendants deny the allegations in paragraph 133 of the Complaint.

         134.     Defendants deny the allegations in paragraph 134 of the Complaint.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 10 of 28




         135.     Responding to the allegations in paragraph 135 of the Complaint, Defendants

admit only that an actual controversy exists between Defendants and Plaintiff regarding the

infringement of the ’120 Patent. Defendants deny the remaining allegations in paragraph 135.

         136.     Paragraph 136 does not require a response from Defendants, but to the extent it

does, Defendants deny that SimpliSafe is entitled to the relief requested.

                           COUNT FOURTEEN
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’120 PATENT

         137.     Defendants incorporate by reference their responses to paragraphs 1-136.

         138.     Defendants deny the allegations in paragraph 138 of the Complaint.

         139.     Defendants deny the allegations in paragraph 139 of the Complaint.

         140.     Defendants deny the allegations in paragraph 140 of the Complaint.

         141.     Defendants deny the allegations in paragraph 141 of the Complaint.

         142.     Defendants deny the allegations in paragraph 142 of the Complaint.

         143.     Defendants deny the allegations in paragraph 143 of the Complaint.

         144.     Defendants deny the allegations in paragraph 144 of the Complaint.

                         COUNT FIFTEEN
    DECLARATORY JUDGMENT OF INVALIDITY OF THE ASSERTED PATENTS

         145.     Defendants incorporate by reference their responses to paragraphs 1-144.

         146.     Responding to the allegations in paragraph 146 of the Complaint, Defendants

admit only that the applications for the Asserted Patents were all filed on or after March 26, 2015

and that the Asserted Patents are, at a minimum, entitled to priority to that date.

         147.     Defendants are without sufficient information to admit or deny the allegations in

paragraph 147 because “Priority Patents” is not defined in the Complaint, and therefore deny

such allegations in paragraph 147. Defendants admit only that the ’614 and ’581 Patents are part




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 11 of 28




of the priority chain for the Asserted Patents and that certain claims in the Asserted Patents may

claim priority to such applications.

         148.     Responding to the allegations in paragraph 148 of the Complaint, Defendants

admit only that the Asserted Patents relate back to U.S. Pat. No. 7,193,644 and certain claims

from the Asserted Patents may be entitled to priority to such application. Defendants deny the

remaining allegations in paragraph 148.

         149.     Responding to the allegations in paragraph 149 of the Complaint, Defendants

admit only that the Asserted Patents relate back to U.S. Pat. App. No.60/418,384 and certain

claims from the Asserted Patents may be entitled to priority to such application. Defendants deny

the remaining allegations in paragraph 149.

         150.     Responding to the allegations in paragraph 150, Defendants admit only that the

specifications of the ’614 and ’581 Patents disclose the limitations of the asserted claims from

the Asserted Patents in the ITC investigation, and that the ’614 and ’581 Patents along with the

’525 and ’100 Applications are included in the priority chain for the Asserted Patents.

Defendants deny the remaining allegations in paragraph 150.

         151.     Responding to the allegations in paragraph 151, Defendants admit only that the

’644 Patent, ’525 and ’100 Applications are included in the priority chain for the Asserted

Patents. Defendants deny the remaining allegations in paragraph 151.

         152.     Responding to the allegations in paragraph 151, Defendants admit only that the

Provisional Application, ’525 and ’100 Applications are included in the priority chain for the

Asserted Patents. Defendants deny the remaining allegations in paragraph 152.

         153.     Admitted.

         154.     Admitted.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 12 of 28




         155.     Admitted.

         156.     Responding to the allegations in paragraph 156 of the Complaint, Defendants

admit only that provisional application no. 60/418,384 was filed on October 15, 2002.

Defendants are without sufficient information to admit or deny the exact date the provisional

application became available to the public and therefore deny such allegation.

         157.     Admitted.

         158.     Responding to the allegations in paragraph 158 of the Complaint, Defendants

deny that they must establish priority because the Asserted Patents are presumed valid and

further include a presumption of priority. Defendants deny any remaining allegations in

paragraph 158.

         159.     Denied.

         160.     Denied.

         161.     Admitted.

         162.     Admitted.

         163.     Denied.

         164.     Responding to the allegations in paragraph 164 of the Complaint, Defendants

admit only that application for the ’525 Application did not submit the requested materials within

two months of the notice. Defendants deny the remaining allegations in paragraph 164.

         165.     Denied.

         166.     Denied.

         167.     Responding to the allegations in paragraph 167, Defendants admit only that the

applicant filed an application data sheet on November 23, 2014. Defendants deny the remaining

allegations in paragraph 167.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 13 of 28




         168.     Denied.

         169.     Denied.

         170.     Denied.

         171.     Denied.

         172.     Denied.

                                 COUNT SIXTEEN
                   DECLARATORY JUDGMENT OF UNENFORCEABILITY

         173.     Defendants incorporate by reference their responses to paragraphs 1-172.

         174.     Denied.

         175.     Denied.

         176.     Denied.

         177.     Denied.

         178.     Denied.

         179.     Denied.

         180.     Responding to the allegations in paragraph 180 of the Complaint, Defendants

admit only that the allegations purport to cite statements made in filings made in litigation in

matter no. 3:8-cv-614. Defendants are without sufficient information to admit or deny the

allegations in paragraph 180 and therefore deny same.

         181.     Responding to the allegations in paragraph 181 of the Complaint, Defendants

admit only that the allegations purport to cite statements made in filings made in litigation in

matter no. 3:8-cv-614. Defendants are without sufficient information to admit or deny the

allegations in paragraph 181 and therefore deny same.

         182.     Responding to the allegations in paragraph 182 of the Complaint, Defendants

admit only that the allegations purport to cite statements made in filings made in litigation in



61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 14 of 28




matter no. 3:8-cv-614. Defendants are without sufficient information to admit or deny the

allegations in paragraph 182 and therefore deny same.

         183.     Responding to the allegations in paragraph 183 of the Complaint, Defendants

admit only that the allegations purport to cite statements made in filings made in litigation in

matter no. 3:8-cv-614. Defendants are without sufficient information to admit or deny the

allegations in paragraph 183 and therefore deny same.

         184.     Responding to the allegations in paragraph 183 of the Complaint, Defendants

admit only that the allegations purport to cite statements made in filings made in litigation in

matter no. 3:8-cv-614. Defendants are without sufficient information to admit or deny the

allegations in paragraph 184 and therefore deny same.

         185.     Denied.

         186.     Denied.

         187.     Denied.

         188.     Denied.

         189.     Denied.

         190.     Denied.

         191.     Denied.

         192.     Denied.

         193.     Denied.

                               PLAINTIFF’S PRAYER FOR RELIEF

         194.     Defendants deny that Plaintiff’s are entitled to any of the relief requested in its

Prayer for Relief.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 15 of 28




                 DEFENDANT SB IP HOLDINGS, LLC’S COUNTER CLAIMS

                                    NATURE OF THE ACTION

         1.       This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. §§ 1, et seq.

                                            THE PARTIES

         2.       SB IP Holdings, LLC (“SBIP”) is a limited liability company organized under the

laws of the State of Delaware with its principal place of business at 1 Jenner #100 Irvine, CA

92618.

         3.       SimpliSafe, Inc. is a Delaware corporation with its principle place of business at

294 Washington Street, 9th Floor, Boston, Massachusetts 02108.

         4.       SBIP, is a wholly owned subsidiary of SkyBell Technologies, Inc. (“SkyBell”),

which is in the business of providing leading video doorbell and wireless security solutions. SBIP

owns the right to assert and seek damages on a number of patents related to entryway management.

SBIP’s patent portfolio is seminal intellectual property in the field of entryway management

including inventions related to video doorbell technology. Some of the largest companies in the

entryway management industry have taken licenses to SBIP’s patent portfolio without litigation.

SBIP’s notable licensees include The Chamberlain Group, Inc., HeathCo, LLC, and Bot Home

Automation, Inc.—makers of the “Ring” video doorbell. These companies licensed SBIP’s

portfolio without the need for wasteful litigation. These companies should be commended for

appreciating the patent rights of others and licensing the SBIP patent portfolio in order to ensure a

freedom to operate in the space. Thus, there is no doubt that SBIP’s patent portfolio includes

pioneering inventions related to the entryway management industry, which have been litigated in

courts across the country.


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 16 of 28




         5.       SBIP’s parent company, SkyBell, is an industry leader in video doorbell and home

security solutions industry and was one of the first companies to offer the modern video doorbell

in January 2014. Since that time, SkyBell has invested substantial money and time into developing

world-class video doorbells and security technology. SkyBell is one of the leading business-to-

business doorbell companies and is regularly sought after to provide highly integrated, customer

solutions to industry partners. SkyBell’s existing products are shown below and by filing this suit,

SBIP seeks to protect the market share of SkyBell.




                                   JURISDICTION AND VENUE

         6.       This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

         7.       This Court has personal jurisdiction over SimpliSafe at least because of

SimpliSafe’s substantial business in this forum. For example, SimpliSafe maintains its principle

place of business at 294 Washington Street, 9th Floor, Boston, Massachusetts 02108 and has

conducted business in this District since approximately 2006. SimpliSafe has approximately 800




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 17 of 28




employees. Further, SimpliSafe has committed acts of infringement in this District, including

selling its Video Doorbell Pro and SimpliCam products, and SBIP’s claims arise from these acts.

         8.       Venue is proper in this District under 28 U.S.C. § 1400(b) because SimpliSafe

maintains a regular an established place of business in this District and has committed acts of

infringement here.

                                        PATENTS AT ISSUE

         9.       SBIP owns all right, title, and interest to the seven Asserted Patents listed below.

Each of these patents share the same specification and relate back to U.S. Patent application ser.

No. 60/418,384, filed on Oct. 15, 2002. Accordingly, as demonstrated further below, the Asserted

Patents share many overlapping features and capabilities.

         10.      On October 9, 2018, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Pat. No. 10,097,796 (“the ’796 Patent”) titled “Communication and Monitoring System” to

inventor Ronald Carter. SBIP owns all substantive rights to the ’796 Patent, including the right to

exclude others and to enforce, sue and recover damages for past and future infringement. A true

and correct copy of the ’796 Patent is attached as Exhibit A.

         11.      On February 5, 2019, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Pat. No. 10,200,660 (“the ’660 Patent”) titled “Communication and Monitoring

System” to inventor Ronald Carter. SBIP owns all substantive rights to the ’660 Patent, including

the right to exclude others and to enforce, sue and recover damages for past and future

infringement. A true and correct copy of the ’660 Patent is attached as Exhibit B.

         12.      On December 31, 2019, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Pat. No. 10,523,906 (“the ’906 Patent”) titled “Communication and Monitoring

System” to inventor Ronald Carter. SBIP owns all substantive rights to the ’906 Patent, including




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 18 of 28




the right to exclude others and to enforce, sue and recover damages for past and future

infringement. A true and correct copy of the ’906 Patent is attached as Exhibit C.

         13.      On October 9, 2018, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Pat. No. 10,097,797 (“the ’797 Patent”) titled “Communication and Monitoring System” to

inventor Ronald Carter. SBIP owns all substantive rights to the ’797 Patent, including the right to

exclude others and to enforce, sue and recover damages for past and future infringement. A true

and correct copy of the ’797 Patent is attached as Exhibit D.

         14.      On November 1, 2016, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Pat. No. 9,485,478 (“the ’478 Patent”) titled “Communication and Monitoring System”

to inventor Ronald Carter. SBIP owns all substantive rights to the ’478 Patent, including the right

to exclude others and to enforce, sue and recover damages for past and future infringement. A true

and correct copy of the ’478 Patent is attached as Exhibit E.

         15.      On June 2, 2020, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Pat. No. 10,674,120 (“the ’120 Patent”) titled “Communication and Monitoring System” to

inventor Ronald Carter. SBIP owns all substantive rights to the ’120 Patent, including the right to

exclude others and to enforce, sue and recover damages for past and future infringement. A true

and correct copy of the ’120 Patent is attached as Exhibit F.

         16.      On August 30, 2016, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Pat. No. 9,432,638 (“the ’638 Patent”) titled “Communication and Monitoring System” to

inventor Ronald Carter. SBIP owns all substantive rights to the ’638 Patent, including the right to

exclude others and to enforce, sue and recover damages for past and future infringement. A true

and correct copy of the ’638 Patent is attached as Exhibit G.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 19 of 28




                COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 10,200,660

         17.      SimpliSafe directly infringes at least claim 9 of the ‘660 Patent pursuant to 35

U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by making, using,

offering for sale, selling, and/or importing in the United States the SimpliSafe Doorbell Camera

Pro.

         18.      SimpliSafe indirectly infringes at least claim 9 under sections 271(b) and/or 271(c)

by instructing, directing, and/or enabling others, including its customers, purchasers, users and

developers, alone, or in combination to use the SimpliSafe Doorbell Camera Pro and/or perform

all or some of the steps recited in claim 9 of the ’660 Patent, either literally or under the doctrine

of equivalents, and by providing a material or apparatus for use in a patented process, when such

material or apparatus is especially adapted for use in the infringement of the ’660 Patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

         19.      A claim chart that applies the asserted claims 9 of the ‘660 patent to the SimpliSafe

Doorbell Camera Pro is attached hereto as Exhibit H, showing that this Accused Product, when

used as directed by Respondent SimpliSafe, infringes these claims.

         20.      SimpliSafe directly infringes at least claims 13, 14, 16, and 18 of the ‘660 patent

pursuant to 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by

making, using, offering for sale, selling, and/or importing in the United States the SimpliSafe

SimpliCam.

         21.      In addition, SimpliSafe indirectly infringes at least claims 13, 14, 16, and 18 under

sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its

customers, purchasers, users and developers, alone, or in combination to use the SimpliSafe

SimpliCam and/or perform all or some of the steps recited in claims 13, 14, 16, and 18 of the ‘660

patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 20 of 28




for use in a patented process, when such material or apparatus is especially adapted for use in the

infringement of the ‘660 patent, and is not a staple article or commodity of commerce suitable for

substantial non-infringing use.

         22.      A claim chart that applies the asserted claims 13, 14, 16, and 18 of the ‘660 patent

to the SimpliSafe SimpliCam is attached hereto as Exhibit I, showing that this Accused Product,

when used as directed by Respondent SimpliSafe, infringes these claims.

         23.      SimpliSafe has had actual knowledge of the ’660 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020.

         24.      Despite actual knowledge of its infringement of the ’660 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         25.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’660 Patent.

         26.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.

                COUNT TWO – INFRINGEMENT OF U.S. PAT. NO. 10,097,796

         27.      SimpliSafe directly infringes at least claims 3 and 7 of the ’796 Patent under 35

U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by making, using,

offering for sale, selling, and/or importing in the United States the SimpliSafe Doorbell Camera

Pro.

         28.      In addition, SimpliSafe indirectly at least infringes claims 3 and 7 of the ’796 Patent

under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its

customers, purchasers, users and developers, alone, or in combination to use the SimpliSafe

Doorbell Camera Pro and/or perform all or some of the steps recited in claims 3 and 7, either


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 21 of 28




literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a

patented process, when such material or apparatus is especially adapted for use in the infringement

of the ‘796 patent, and is not a staple article or commodity of commerce suitable for substantial

non-infringing use.

         29.      A claim chart that applies the asserted claims 3 and 7 of the ’796 Patent to the

SimpliSafe Doorbell Camera Pro is attached hereto as Exhibit J, showing that this Accused

Product, when used as directed by Respondent SimpliSafe, infringes these claims.

         30.      SimpliSafe has had actual knowledge of the ’796 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020; and was on

notice of the ’796 Patent since approximately November 7, 2018.

         31.      Despite actual knowledge of its infringement of the ’796 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         32.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’796 Patent.

         33.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.

                   COUNT 3 – INFRINGEMENT OF U.S. PAT. NO. 10,097,797

         34.      SimpliSafe directly infringes at least claims 6, 8, and 9 of the ’797 Patent pursuant

to of 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by making,

using, offering for sale, selling, and/or importing in the United States the SimpliSafe Doorbell

Camera Pro.

         35.      In addition, SimpliSafe indirectly infringes at least claims 6, 8, and 9 under sections

271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers,


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 22 of 28




purchasers, users and developers, alone, or in combination to use the SimpliSafe Doorbell Camera

Pro and/or perform all or some of the steps recited in claims 6, 8, and 9 of the ’797 Patent, either

literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a

patented process, when such material or apparatus is especially adapted for use in the infringement

of the ’797 Patent, and is not a staple article or commodity of commerce suitable for substantial

non-infringing use.

         36.      A claim chart that applies the asserted claims 6, 8, and 9 of the ’797 Patent to the

SimpliSafe Doorbell Camera Pro is attached hereto as Exhibit K, showing that this Accused

Product, when used as directed by Respondent SimpliSafe, infringes these claims.

         37.      SimpliSafe has had actual knowledge of the ’797 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020; and was on

notice of the ’797 Patent since approximately November 7, 2018.

         38.      Despite actual knowledge of its infringement of the ’797 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         39.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’797 Patent.

         40.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.

                    COUNT 4 – INFRINGEMENT OF U.S. PAT. NO. 9,485,478

         41.      SimpliSafe directly infringes at least claims 9, 10, 11, and 17 of the ’478 Patent

under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by making,

using, offering for sale, selling, and/or importing in the United States the SimpliSafe Doorbell

Camera Pro.


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 23 of 28




         42.      In addition, SimpliSafe indirectly infringes at least claims 9, 10, 11, and 17 under

sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its

customers, purchasers, users and developers, alone, or in combination to use the SimpliSafe

Doorbell Camera Pro and/or perform all or some of the steps recited in claims 9, 10, 11, and 17 of

the ‘478 Patent, either literally or under the doctrine of equivalents, and by providing a material or

apparatus for use in a patented process, when such material or apparatus is especially adapted for

use in the infringement of the ’478 Patent, and is not a staple article or commodity of commerce

suitable for substantial non-infringing use.

         43.      A claim chart that applies the asserted claims 9, 10, 11, and 17 of the ’478 Patent

to the SimpliSafe Doorbell Camera Pro is attached hereto as Exhibit L, showing that this Accused

Product, when used as directed by Respondent SimpliSafe, infringes these claims.

         44.      SimpliSafe has had actual knowledge of the ’478 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020; and was on

notice of the ’478 Patent since approximately November 7, 2018.

         45.      Despite actual knowledge of its infringement of the ’478 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         46.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’478 Patent.

         47.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.

                    COUNT 5 – INFRINGEMENT OF U.S. PAT. NO. 9,432,638

         48.      SimpliSafe directly infringes at least claim 6 of the ’638 Patent pursuant to 35

U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by making, using,


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 24 of 28




offering for sale, selling, and/or importing in the United States the SimpliSafe Doorbell Camera

Pro.

         49.      In addition, SimpliSafe indirectly infringes at least claim 6 under sections 271(b)

and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,

users and developers, alone, or in combination to use the SimpliSafe Doorbell Camera Pro and/or

perform all or some of the steps recited in claim 6 of the ’638 Patent, either literally or under the

doctrine of equivalents, and by providing a material or apparatus for use in a patented process,

when such material or apparatus is especially adapted for use in the infringement of the ’638

Patent, and is not a staple article or commodity of commerce suitable for substantial non-infringing

use.

         50.      A claim chart that applies the asserted claim 6 of the ’638 Patent to the SimpliSafe

Doorbell Camera Pro is attached hereto as Exhibit M, showing that this Accused Product, when

used as directed by Respondent SimpliSafe, infringes this claim.

         51.      SimpliSafe has had actual knowledge of the ’638 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020; and was on

notice of the ’638 Patent since approximately November 7, 2018.

         52.      Despite actual knowledge of its infringement of the ’638 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         53.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’638 Patent.

         54.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 25 of 28




                   COUNT 6 – INFRINGEMENT OF U.S. PAT. NO. 10,523,906

         55.      SimpliSafe directly infringes at least claims 9, 13, and 18 of the ’906 Patent

pursuant to 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by

making, using, offering for sale, selling, and/or importing in the United States the SimpliSafe

Doorbell Camera Pro.

         56.      In addition, SimpliSafe indirectly infringes at least claims 9, 13, and 18 under

sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its

customers, purchasers, users and developers, alone, or in combination to use the SimpliSafe

Doorbell Camera and/or perform all or some of the steps recited in claims 9, 13, and 18 of the ’906

Patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus

for use in a patented process, when such material or apparatus is especially adapted for use in the

infringement of the ’906 Patent, and is not a staple article or commodity of commerce suitable for

substantial non-infringing use.

         57.      A claim chart that applies the asserted claims 9, 13, and 18 of the ’906 Patent to the

SimpliSafe Doorbell Camera Pro is attached hereto as Exhibit N, showing that this Accused

Product, when used as directed by Respondent SimpliSafe, infringes this claim.

         58.      SimpliSafe has had actual knowledge of the ’906 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020.

         59.      Despite actual knowledge of its infringement of the ’906 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         60.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’906 Patent.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 26 of 28




         61.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.

                   COUNT 7 – INFRINGEMENT OF U.S. PAT. NO. 10,674,120

         62.      SimpliSafe directly infringes at least claim 1 of the ’120 Patent pursuant to 35

U.S.C. § 271(a), either literally or under the doctrine of equivalents, or both, by making, using,

offering for sale, selling, and/or importing in the United States the SimpliSafe SimpliCam.

         63.      In addition, SimpliSafe indirectly infringes at least claim 1 under sections 271(b)

and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,

users and developers, alone, or in combination to use the SimpliSafe SimpliCam and/or perform

all or some of the steps recited in claim 1 of the ’120 Patent, either literally or under the doctrine

of equivalents, and by providing a material or apparatus for use in a patented process, when such

material or apparatus is especially adapted for use in the infringement of the ’120 Patent, and is

not a staple article or commodity of commerce suitable for substantial non-infringing use.

         64.      A claim chart that applies the asserted claim 1 of the ’120 Patent to the SimpliSafe

SimpliCam is attached hereto as Exhibit O, showing that this Accused Product, when used as

directed by Respondent SimpliSafe, infringes this claim.

         65.      SimpliSafe has had actual knowledge of the ’120 Patent and its alleged

infringement described herein since at least since approximately December 16, 2020.

         66.      Despite actual knowledge of its infringement of the ’120 Patent, SimpliSafe

continues to infringe, intentionally and willfully, in violation of the patent laws. On information

and belief, SimpliSafe has not attempted to avoid infringement by redesigning or otherwise

changing the accused products.

         67.      Unless enjoined by this Court, SimpliSafe will continue to infringe the ’906 Patent.




61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 27 of 28




         68.      Because of SimpliSafe’s infringing activities, SBIP has suffered damages and will

continue to suffer damages in the future.

                                          JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, SBIP demands a trial by jury

on all issues triable as such.

                                      PRAYER FOR RELIEF

         SBIP respectfully requests that this Court enter judgment for SBIP and against SimpliSafe

as follows:

                  A.     An adjudication that SimpliSafe has infringed the asserted claims each of

         the Patents-in-Suit.

                  B.     An award of damages to be paid by SimpliSafe adequate to compensate

         SBIP for SimpliSafe’s past infringement of the Patents-in-Suit and any continuing or

         future infringement through the date such judgment is entered, including interest, costs,

         expenses and an accounting of all infringing acts including, but not limited to, those acts

         not presented at trial;

                  C.     A permanent injunction enjoining SimpliSafe and its officers, agents,

         servants, employees, users, attorneys, and all those persons in active concert or

         participation with SimpliSafe from the acts described in this Complaint;

                  D.     An order requiring SimpliSafe to pay an ongoing royalty in an amount to

         be determined for any continued infringement after the date judgment is entered;

                  E.     A declaration that this case is exceptional under 35 U.S.C. § 285, treble

         damages, and an award of SBIP’s reasonable attorneys’ fees; and

                  F.     An award to SBIP of such further relief at law or in equity as the Court

         deems just and proper.


61538/0001-40782267v1
          Case 1:20-cv-12288-ADB Document 23 Filed 05/19/21 Page 28 of 28




Dated: May 19, 2021                                  Respectfully submitted,


                                                     s/ Javier F. Flores
                                                     Javier F. Flores, BBO #666089
                                                     Email: Javier.flores@dinsmore.com
                                                     Christine L. Cocheteux, BBO #705229
                                                     Email: Christine.cocheteux@dinsmore.com

                                                     DINSMORE & SHOHL LLP
                                                     101 Arch Street, Suite 1800
                                                     Boston, MA 02110
                                                     Phone: 857-305-6400

                                                     s/ Gary R. Sorden
                                                     Gary R. Sorden
                                                       Texas Bar No. 24066124
                                                       gsorden@coleschotz.com
                                                     Vishal Patel
                                                       Texas Bar No. 24065885
                                                       vpatel@coleschotz.com
                                                     Timothy J.H. Craddock
                                                       Texas Bar No. 24082868
                                                       tcraddock@coleschotz.com

                                                     COLE SCHOTZ, P.C.
                                                     901 Main Street, Suite 4120
                                                     Dallas, Texas 75202
                                                     Tel: (469) 557-9390
                                                     Fax: (469) 533-1587

                                                     ATTORNEYS FOR DEFENDANTS SKYBELL
                                                     TECHNOLOGIES, INC., SB IP HOLDINGS,
                                                     LLC, AND EYETALK365, LLC


                                CERTIFICATE OF SERVICE


        I hereby certify that the above document, was filed through the ECF system for electronic
service to the registered participants as identified on the Notice of Electronic Filing, on May 19,
2021.

                                                     /s/ Javier S. Flores

                                                             Javier F. Flores



61538/0001-40782267v1
